Citation Nr: 1745620	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-17 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to accrued benefits for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to January 1971.  The Veteran served in the Republic of Vietnam from September 1968 to September 1969 and from March 1970 to January 1971.  He died in February 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that jurisdiction of this appeal is with the St. Petersburg, Florida RO.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a September 2016 Travel Board hearing.  A transcript of the hearing has been associated with the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service Connection for Cause of Death

The appellant maintains that the Veteran's cause of death was arteriosclerotic (ischemic) heart disease.  She further maintains that since ischemic heart disease is presumptively deemed to be due to exposure to herbicides for those such as the Veteran who served in the Republic of Vietnam during the Vietnam War era, service connection should be awarded for the cause of the Veteran's death.

A January 2006 echocardiogram from Orlando Medical Center notes "probable ischemia."

A January 2006 treatment record form Orlando Regional Medical Center notes that in January 2005, the Veteran had a stress test which showed an ejection fraction of 43 percent with no ischemia.  It was further noted that the Veteran's echocardiogram from January 2005 showed an ejection fraction of 60% to 65% without any acute abnormalities.  It was noted that the Veteran smoked a pack of day for 30 years and had a "questionable history of cocaine use".

A January 2006 treatment record from Orlando Regional Medical Center notes that upon examination, the Veteran's "chest shows cardiac enlargement with a left ventricular configuration", which "suggests long standing hypertension."

A further January 2006 treatment record from Orlando Regional Medical Center notes the Veteran had diagnoses of gait disturbance and disability secondary to his intraventricular hemorrhage.  Status post intraventricular hemorrhage, secondary to uncontrolled hypertension, was further noted.

A February 2006 treatment record from Orlando Regional Medical Center notes the Veteran "succumbed to his illness and expired on February 15, 2006."  A final diagnosis of respiratory failure status post intraventricular hemorrhage, cerebrovascular accident was noted.

A March 2006 Florida certificate of death notes the Veteran's cause of death as acute respiratory failure, acute cerebrovascular accident, and intraventricular bleed.

An October 2010 VA medical opinion noted that it is less likely as not that the Veteran's heart condition was ischemic, and referenced the 2004 myocardial perfusion scan.

In her July 2011 Notice of Disagreement (NOD), the appellant stated that she was contacted by a VA employee, Y. L., who told her that the Veteran had ischemic heart disease.  The appellant further stated that coronary artery disease and ischemic heart disease are used synonymously, according to Encyclopedia Britannica.

The appellant testified at the September 2016 hearing that the Veteran had hypertension for "as long as [she] can remember".  She stated that in March 1999 he was seen at Lucerne Medical Center (now Orlando Regional Medical Center) and was shown to have an ejection fraction of 65 percent.  She then stated that when he was later seen at the VA, the Veteran's ejection fraction had dropped to 46 percent.  The appellant stated this showed to her progressive heart damage and progressive heart disease.  The appellant stated that January 2004 VA treatment records show signs of coronary heart disease and decreased wall motion.  The appellant then stated that coronary artery disease leads to high blood pressure "which caused the stroke and on New Year's Day of 2006 is when [the Veteran] was admitted for the stroke and he later passed away" in February 2006.  The appellant stated that she is a licensed practical nurse and that a cerebral vascular accident is a stroke.  The appellant stated that the 2004 VA treatment records show the Veteran had coronary artery disease and that he would not have had a stroke were it not for his coronary artery disease.  The appellant stated that were it not for the Veteran's hypertension "there may never have been a brain bleed which is the intraventricular hemorrhage".  The appellant stated that coronary artery disease is recognized as ischemic heart disease.  

The Board notes that the October 2010 VA medical opinion does not provide an opinion on the cause of death and merely serves to rule out ischemia.  As such, the opinion is inadequate and a remand is necessary for a new medical opinion regarding the potential cause(s) of the Veteran's death.  

Accrued Benefits

The appellant maintains that she is entitled to accrued benefits retroactive for and on behalf of her younger sister, T. M., who was purportedly under the age of 18 at the time of the Veteran's death.  

For VA purposes, the term "child" means an unmarried person under the age of 18.  See 38 U.S.C.A. § 101 (4) (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2015).  The only exceptions to this rule are if the child is a student pursuing higher education, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  Id.

A review of the claims file reveals that T. M.'s birth certificate shows a birth date in January 1988.  The Veteran's death occurred in February 2006.  As such, T. M. was 18 years of age at the time of the Veteran's death.  However, the claims file does not make it entirely clear as to whether T. M. was either pursing higher education between the ages of 18 and 23 or if she became permanently incapable of self-support before reaching the age of 18.  As such, remand is necessary to determine whether this matter has been brought on the behalf of an appropriate claimant.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, refer the claims file and a copy of this remand to an appropriate physician.  The physician is requested to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cause of death is related to his in-service herbicide exposure or any other event in service.

The examiner must provide opinions for the following:

a.  Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran suffered from ischemic heart disease before his death?  Note that ischemic heart disease includes, but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina).

b.  Were the Veteran's acute respiratory failure, acute cerebrovascular accident, and/or intraventricular bleed caused by ischemic heart disease?

c.  Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's cause of death was etiologically related to the Veteran's active service, to include as a result of presumed exposure to herbicides.  Note again that the law provides a presumption of service connection for certain diseases, including ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina), that are associated with exposure to herbicide agents.

In providing their opinions, the examiner is requested to address the statements made by the appellant, who is an LPN.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The AOJ should contact the appellant and request clarification as to whether it is asserted that T. M. was either pursing higher education between the ages of 18 and 23 or if she became permanently incapable of self-support before reaching the age of 18.

4.  The AOJ should contact the Veteran's daughter, T. M., and give her an opportunity to furnish the information necessary to assert herself as a proper claimant for purposes of dependency and indemnity compensation and accrued benefits.

5.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

